Citation Nr: 1145367	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection dermatitis herpetiformis.  

2.  Whether an apportionment of the Veteran's monthly VA disability benefits is payable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to July 1997 and from June 2004 to November 2005.  Service in 2002 was active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition on service entry.

2.  Dermatitis herpetiformis/celiac disease is attributable to service.  

3.  In July 2011 correspondence, the Veteran related that he was satisfied with the findings in regards to the appeal for apportionment of his dependents and that he wished to terminate any further action on the appeal.  


CONCLUSIONS OF LAW

1.  Dermatitis herpetiformis/celiac disease was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for withdrawal of the appeal for whether an apportionment of the Veteran's monthly VA disability benefits is payable to the custodian of the Veteran's dependent minor children have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in May 2007.  Moreover, in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The record reveals that the Veteran engaged in combat with the enemy.  As participation in combat has been shown, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are potentially applicable in this case.  

The Veteran has appealed the denial of service connection dermatitis herpetiformis.  After review of the evidence, the Board finds in favor of the claim.  

Initially, we note that the service treatment records show normal findings for the skin and abdomen at the enlistment examination conducted in June 1996.  At that time, the Veteran reported having skin diseases.  The examiner noted that the Veteran had acne but it was not considered disqualifying.  Dermatitis herpetiformis/celiac disease was not noted at entrance.  The June 1996 entrance examination is the only entrance examination of record for the Veteran's periods of active duty service.  Thus, as dermatitis herpetiformis was not noted at entrance, the Board finds that the Veteran is entitled to the presumption of soundness.  

Because the Veteran is entitled to a presumption of soundness, the Board must next determine whether, under the first step of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that a disease or injury existed prior to service.  Here, the Medical Evaluation Board (MEB) found in June 2009 that dermatitis herpetiformis is a HLA genetically linked condition.  As such, they concluded that dermatitis herpetiformis existed prior to service (due to known genetic link and likelihood it would have surfaced eventually even without deployment).  The November 2009 VA examiner also related that the Veteran was born with a genetically linked disease.  She opined that the Veteran's genetically linked disease clearly and unmistakably pre-existed his active duty service but that the symptoms became apparent in February 2006 after surgery.  

While the evidence cited above concludes that the Veteran's dermatitis herpetiformis preexisted service, we note that the medical findings are based solely on the Veteran's genetic predisposition for the disease.  However, none of the opinions rendered above indicate that the Veteran had any symptoms, diagnoses, and/or treatment for dermatitis herpetiformis/celiac disease prior to service.  Rather, the opinions that dermatitis herpetiformis preexisted service are based only on the fact that dermatitis herpetiformis is a genetically linked disease.

We note that having a hereditary disease does not always rebut the presumption of soundness.  According to Precedent Opinions of the VA Office of General Counsel, service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, dermatitis herpetiformis and most other diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "Only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  In this context we use the term "pathology" in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology.  Id.

Without more than a showing that dermatitis herpetiformis preexisted service because dermatitis herpetiformis is a genetically linked disease, we cannot find that the evidence clearly and unmistakably shows that dermatitis herpetiformis pre-existed the period of active service.  Therefore, we find that the presumption of soundness is not rebutted.

Having determined that the presumption of soundness applies, we must now address whether the Veteran's dermatitis herpetiformis is related to service.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes the June 1997 complaint of abdominal pains secondary to cramping during training.  Sand fly fever was assessed in September 2005.  At that time, the Veteran complained of body aches and an upset stomach.  An assessment of viral syndrome was also given that month.  The Veteran presented with complaints of body aches, nausea, and diarrhea.  In October 2005, the Veteran reported having frequent indigestion and diarrhea during his deployment.  In an undated examination, the Veteran reported a history of diarrhea.

In November 2006, the Veteran reported that a month after service he had small water blisters on his knees and elbows, and that after six to seven months they spread across his body.  From that point, he stated that he was treated for what was called "DH."  He was hospitalized for extreme anemia two months later.  Subepidermal vesiculobullous dermatosis was diagnosed in November 2006.  

The Veteran related in May 2007 that celiac was diagnosed by Dr. G.  
Dr. G expressed in September 2008 that he was the Veteran's dermatologist and that the Veteran had a diagnosis of dermatitis herpetiformis, an autoimmune ailment that is caused by activated immunoglobulin against both the skin and bowel membranes.  The Veteran's disease required lifelong control with a drug Dapsone and if possible a gluten free diet he stated.  Per Dr. G, the Veteran also suffered hemolytic blood crisis in the past and needed constant monitoring for the autoimmune or other type of blood cell destruction syndrome.  He opined that the Veteran's conditions emerged during his deployment and that it seems to be precipitated by various stresses that might have included climate and disease stresses that occurred during his deployment.  

In June 2009, the MEB related that dermatology reports that dermatitis herpetiformis is a HLA genetically linked condition.  Given the timeline of presentation and the disease known variable presentation, and given the absence of clear citation to the contrary, the DCCS elected to change the dermatitis herpetiformis from "existed prior to service, not permanently service aggravated" to "existed prior to service (due to known genetic link and likelihood it would have surfaced eventually even without deployment), permanently service aggravated."  

Per the Veteran, he never had problems with the celiac disease with associated dermatitis herpetiformis until his deployment to Iraq in November 2005.  He further related that it was not until he had surgery for his service connected knee disability that his condition emerged.  He reported having numerous sand fly bites in service which caused lesions on his elbows, knees, face and low back.  He related that it was hard for him to tell if it was a lesion until after her returned home and was no longer around sand flies.  

During the July 2011 hearing, it was argued that even though the Veteran carried a genetic predisposition that the circumstances during his deployment did in fact cause the onset of his condition.  The Veteran related that he was in combat and he detailed the circumstances surrounding such.  When asked if he noticed the skin abnormality in or around the combat situation, the Veteran replied yes and that they looked like sand fly bites.  He also added that because of the sand fly fever he had bloating and frequent bathroom use.  According to the Veteran, other service members experienced the same because they were under the same stress and had the same diet as he had.  For that reason, he did not report his symptoms.  

The Veteran reported that leading up to his February 2006 surgery, he had numerous red lesions but thought that he was recovering from the sand fly bites.  However, after his surgery, a major break occurred.  He disagreed with the findings that his condition preexisted service and was aggravated by service.  According to the Veteran, if he had the condition prior to service he would not have been allowed in service.  

However, the Board is also presented with negative evidence.  In this regard, in July 2004, the Veteran denied skin problems to include psoriasis, burns, impetigo, uncontrolled acne, shingles, chickenpox, Darier's disease and/or other skin condition.  In October 2005, he denied skin diseases or rashes.  

In August 2006, the Veteran reported that he had an arthroscopic operation on his right knee in February and a few weeks later noticed the development of a rash.  The rash consisted of blisters which formed initially and were pruritic and then broke mostly from scratching and left sores in the areas.  It persisted since then and involved large areas on his legs, feet, arms, lower back and scalp.  He had never had anything like this in the past and was not aware of anything that could have triggered it.  It was related that he returned from Iraq last fall but had no difficulty of this nature while serving over there or immediately after returning.  It seemed like a classic case of dermatitis herpetiformis with an obscure etiology.  

In the March 2009 MEB narrative summary, it was related that the Veteran reported that he developed a rash while on active duty and that he gets the rash whenever he is stressed resulting in several episodes per month.  The rash primarily affected his knees, elbows, and waist but could spread over his entire body.  He avoided gluten in his diet.  Examination revealed he had some healing scabs on his elbows, knees, ankles and buttocks.  There was some skin discoloration where previous lesions had healed but there was no significant scarring or tenderness.  It was found that dermatitis herpetiformis did not meet the retention standards under AR 40-501 Chapter 3-38e.  It was also found that date of onset was 2006 and that it was not incurred while entitled to base pay, and that it existed prior to service and was not permanently aggravated by service.  The Veteran related that it started after service and that he did not require treatment while on active duty.  Therefore, the MEB did not consider it to be incurred while entitled to base pay.  

In the November 2009 VA examination, the VA examiner related that the Veteran was born with a genetically linked disease and that the trigger was gluten exposure.  The symptoms most commonly become apparent between the ages of 15 and 40 years old.  She opined that the Veteran's genetically linked disease clearly and unmistakably pre-existed his active duty service.  The symptoms happened to become apparent in February 2006 after surgery.  The VA examiner related that the Veteran denied any gastrointestinal symptoms or rash during active duty, and that there is no evidence that his celiac/dermatitis herpetiformis was aggravated beyond the normal progression of the genetic disease.  Per the VA examiner, the Veteran reported having sand bites during active duty but there was no evidence of celiac symptoms.  

When asked if the dermatitis herpetiformis was related to or caused by the Veteran's celiac disease, the examiner responded that the Veteran's dermatitis herpetiformis is a skin manifestation of celiac disease.  She related that generally patients who present with dermatitis herpetiformis do not have the usual digestive complaints typical with celiac disease but that treatment is a gluten free diet for celiac disease/dermatitis herpetiformis.  Per the examiner, the Veteran's condition was not present during active duty but that he developed celiac disease (dermatitis herpetiformis) in February or March 2006.  She opined that the Veteran's celiac disease with associated dermatitis herpetiformis was not caused by or a result of his service.  

In the March 2010 VA examination, the Veteran stated emphatically that he did not have celiac disease because celiac disease is generic and that none of his family members have it.  He wanted his diagnosis to be cleared up in the record.  He added that he had sand fly fever in service and may not have noticed symptoms then.  His disease was reported to have been constant since its 2006 onset and was described as progressive.  The examiner related that the Veteran gave a medical history of frequent indigestion in service and that by record the Veteran had a pre-existing condition reported as gastric reflux disease surgery in 2000.  Based on that information, the VA examiner opined that the complaints of frequent indigestion were due to a pre-existing condition and less likely than not due to, caused by or aggravated by any event during active duty 2004 to 2005.  

When asked what was the degree of medical likelihood that the stressors associated with service in Iraq served as a causative trigger for the development of the Veteran's symptomatic celiac dermatitis herpetiformis, the VA examiner responded that it seemed logical that if a stressor associated with service in Iraq was a causative agent, it would have been evident during his actual reported stressor or at a minimum soon after but prior to discharge.  The examiner related that the Veteran was discharged from active duty in November 2005 and dermatitis herpetiformis was not evident/diagnosed until 5-6 months later.  The examiner opined that the diagnosis of dermatitis herpetiformis was coincidental with respect to timeliness and onset, and not due to or caused by any event during active duty.  

When asked what was the medical likelihood that the Veteran's surgery on his service connected right knee in 2006 served as a causative trigger for development of the Veteran's dermatitis herpetiformis, the examiner responded that the onset of dermatitis herpetiformis following right knee arthroscopy was coincidental with respect to timeliness and onset, and not due to or caused by the knee arthroscopy.  The examiner further stated that dermatitis herpetiformis is a known, diagnosable medical condition with causative agents and visible/treatable.  

When the March 2010 examiner was asked in June 2010 what the degree of medical likelihood that the Veteran's complaints noted in service and/or post appointment questionnaire represent the initial manifestation of the current dermatitis herpetiformis celiac disease, the VA examiner reiterated her March 2010 sentiments.  She again responded that the Veteran gave a medical history of frequent indigestion in service and that by record the Veteran had a pre-existing condition reported as gastric reflux disease surgery in 2000.  Based on that information, the VA examiner opined that the complaints of frequent indigestion were due to a pre-existing condition and less likely than not due to, caused by or aggravated by any event during active duty 2004 to 2005.  She added that the Veteran's complaints in service or noted endorsement of frequent indigestion do not represent the initial manifestations of the current dermatitis herpetiformis (and/or celiac disease, if the dermatitis herpetiformis is a manifestation of, or associated with, a celiac disorder).  

In weighing the positive and negative evidence, the Board finds in favor of the claim.  In this regard, the Veteran has reported that a month after service he had small water blisters on his knees and elbows, and that after six to seven months they spread across his body.  He also reported having indigestion problems and diarrhea in service.  We find that the Veteran is competent to report blisters on his skin and indigestion problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has presented credible testimony of in service bloating and frequent bathroom use.  We also note that service treatment record shows complaints of body aches, upset stomach, nausea and diarrhea during service.  These symptoms have been associated with celiac disease.  See 38 U.S.C.A. § 1154.

Dr. G opined in September 2008 that the Veteran's conditions emerged during his deployment and that it seems to be precipitated by various stresses that might have included climate and disease stresses that occurred during his deployment.  The MEB also found in June 2009 that dermatitis herpetiformis presentation takes a variable course but that all of its triggers are not known but that dietary changes in gluten content have been identified as one trigger.  They expressed that the rash developed two to three months after deployment and that the etiology was likely multifactorial.  We find that the findings of the MEB and Dr. G persuasive to issue at hand as they are consistent with the Veteran's credible testimony and in service symptoms.  

We acknowledge the opinion rendered by the November 2009 VA examiner that the Veteran denied any gastrointestinal symptoms or rash during active duty, and that there is no evidence that his celiac/dermatitis herpetiformis was aggravated beyond the normal progression of the genetic disease.  However, we note that service treatment records show complaints of gastrointestinal symptoms during service to include diarrhea, nausea and upset stomach.  As a review of the record shows gastrointestinal complaints and treatment in service, we find that the VA examiner's opinion is based upon an inaccurate history and lessens the probative value.  

Although the March 2010 VA examiner acknowledged that the Veteran gave a medical history of frequent indigestion in service, she opined that the complaints of frequent indigestion were due to a pre-existing condition and less likely than not due to, caused by or aggravated by any event during active duty 2004 to 2005.  
Because the Veteran reported in July 2004 that he had gastric reflux surgery in 2000, the March 2010 VA examiner found that his complaints of indigestion were due to the preexisting gastric reflux.  However, while the VA examiner expressly found that the complaints in service were attributed to the gastric reflux and did not represent the initial manifestations of dermatitis herpetiformis, she did not render any reasoning for her conclusion.  Rather, the VA examiner issued an opinion without providing any basis for the opinion expressed.  Per Dr. G, dermatitis herpetiformis is an autoimmune ailment that is caused by activated immunoglobulin against both the skin and bowel membranes.  Thus, the Veteran's bowel complaints in service could have just as likely been the initial manifestations of dermatitis herpetiformis/celiac disease.  As the VA examiner failed to render any reasoning for her finding that the gastrointestinal complaints were solely caused by the gastric reflux, we find her opinion also lacks probative value.  

When the record is reviewed as a whole, we find that the evidence supports the claim.  Although the Veteran was not diagnosed with dermatitis herpetiformis/celiac disease during service, the evidence shows that symptoms of dermatitis herpetiformis/celiac disease manifested during service and continued thereafter.  The Board is fully aware that the Veteran's statements, at times, have been inconsistent.  However, we remain mindful of the provisions of 38 U.S.C.A. § 1154.  Here, this Judge had an opportunity to observe the appellant and finds that the report of in-service skin manifestations was credible.  Accordingly, service connection for dermatitis herpetiformis is granted.  

APPORTIONMENT

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by either the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  It must include the name of the veteran, the applicable VA file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (2011).

In July 2011 correspondence, the Veteran related that he was satisfied with the findings in regards to the appeal for apportionment of his dependents and that he wished to terminate any further action on the appeal.  The Board finds that such qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for whether an apportionment of the Veteran's monthly VA disability benefits is payable to the custodian of the Veteran's dependent minor children.  Accordingly, the appeal is dismissed.  


ORDER

Service connection for dermatitis herpetiformis is granted.  

The appeal of whether an apportionment of the Veteran's monthly VA disability benefits is payable is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


